DETAILED ACTION
Priority
	This application is a national stage of International Application No. PCT/CN2017/111794, filed 11/20/2017, which claims priority to Chinese Application No. CN20171024976.3, filed 04/14/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.  Please see attached initialed PTO-1449 forms.

Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ Preliminary Amendment dated 10/14/2019 is acknowledged.  Claims 1-18 are pending and have been examined in this action.  Claims 1-18 are rejected.

Claim Objections
Claim 1 is objected to because of the following informalities:  “thewhitlockite” appears to be a typo and should be corrected to “the whitlockite”.
Claim 7 recites the phrase “SBF simulated body fluid”.  It appears that this phrase is redundant because SBF is an acronym of “simulated body fluid”.  The 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “postprocessing a sample: taking out the sample…”.  There is no specific mention of a “sample” in claim 1 prior to this phrase, and it is unclear whether “sample” in this phrase refers to the calcium phosphate-based bioceramic substrate recited in step (2) of claim 1.  As such, there is insufficient antecedent basis for “sample” in step (3) of claim 1.  Appropriate clarification is requested.  
The dependent claims have been rejected for being dependent on indefinite claim 1 and failing to remedy its indefiniteness.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuzuki et al. (US5071434) in view of CN 103693995 (cited in Applicants’ IDS dated 10/14/2019) and Wang et al. (cited in Applicants’ IDS dated 10/14/2019).
3)2) as an example of a phosphate capable of reacting with hydroxyapatite to form their calcium phosphate coating.  In one example, Tsuzuki et al. teach calcining a calcium phosphate sintered body at 1150°C for two hours (see column 4, lines 1-8).  In another example, Tsuzuki et al. teach that when a surface layer comprising 90 parts by weight of hydroxyapatite and 10 parts by weight of magnesium phosphate is calcined, most of hydroxyapatite is converted to whitlockite (β-TCP) having magnesium dissolved therein. Tsuzuki et al. teach that the magnesium phosphate content is preferably limited to 20 parts by weight at the most per 100 parts by weight of the surface layer (see column 2, lines 39-52).  Tsuzuki et al. teach that their ceramic has improved bioaffinity and sufficient mechanical strength, and can be integrated into hard tissues in a reduced period of time (see Abstract).

CN 103693995 (see claim 1) teaches a method of preparing a calcium phosphorus ceramic active surface, comprising the following process steps:  
(1) loading a calcium phosphate ceramic powder into a mold, pressed in an oil medium for molding by using cold isostatic pressing, followed by subjecting the primary 
 (2) placing the ceramic sheets obtained in step (1) on a plasma-sprayed sample clamp, pre-heating the sample, followed by using a plasma spraying device to prepare a dual-phase calcium phosphate bioactive coating;
(3) hydrothermal post-treatment: wrapping the sprayed sample with a gauze impregnated with deionized water, treating the sample by means of high-temperature and high-pressure water vapor, cooling to room temperature, and drying.

Wang et al. teach designing a biomimetic coating on the surface of a medical implant so as to obtain excellent biological activities and characteristics of promoting bone fusion.  In Wang et al., a substrate is successively ultrasonically washed with acetone, ethanol and deionized water, sonicated with dilute acid, dried, treated with NaOH, washed with deionized water, and then heat treated.  Wang et al. further teach suspending their substrate in a biomimetic electrolyte solution according to a standard SBF formulation at a constant temperature of 37 to 90°C for a certain period of time, wherein the solution medium further comprises Mg2+.  The substrate of Wang et al. is then rinsed with a dilute HCl-NaCl solution and deionized water, and dried to obtain a hydroxyapatite-magnesium whitlockite coating (see page 1831, left column, first paragraph to the right column, third paragraph; and Table 1).

Regarding claims 1-3, 6, 9-11, 12, and 15, because Tsuzuki et al. teach forming a whitlockite coating on a calcium phosphate molded article by reacting magnesium 2+, and then transferring the substrate to a high-temperature high-pressure reaction vessel (kettle) for a hydrothermal reaction.  Regarding claims 4, 5, 13, and 14, because CN 103693995 teaches loading a calcium phosphate ceramic powder into a mold, pressing the powder using isostatic pressing, followed by high-temperature sintering at 1150 to 1200°C for 5 to 10 hours, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention, via routine experimentation and optimization of manufacturing steps, to pre-fire a calcium phosphate powder at the claimed temperatures for the claimed amount of time.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Regarding claims 7, 8, 16, and 17, because Wang et al. teach suspending a substrate in a biomimetic electrolyte 2+ according to a standard SBF formulation at a constant temperature of 37 to 90°C for a certain period of time to obtain a hydroxyapatite-magnesium whitlockite coating, and Tsuzuki et al. teach that the magnesium phosphate content is preferably 20 parts by weight to 100 parts by weight of their whitlockite coating, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention, via routine experimentation and optimization of manufacturing steps, to formulate a solution comprising Mg2+ according to a standard SBF formulation with the claimed parameters, as well as the claimed ratio of Mg2+ solution to a calcium phosphate-based bioceramic substrate, and conduct a hydrothermal reaction at the claimed temperature and time to obtain a whitlockite coating on a calcium phosphate-based bioceramic substrate ceramic that has improved bioaffinity and sufficient mechanical strength, and can be integrated into hard tissues in a reduced period of time.  Furthermore, regarding claims 1, 9, and 18, because the combination of CN 103693995 and Wang et al. teach ultrasonically washing a substrate with acetone and deionized water followed by heat treatment, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention, via routine experimentation and optimization of manufacturing steps, to clean the substrate of Tsuzuki et al. with acetone and deionized water followed by drying at the claimed temperatures.

Conclusion
	No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615